Title: David Campbell to Thomas Jefferson, 7 September 1811
From: Campbell, David
To: Jefferson, Thomas


          
                  Dear Sir, 
                  Abingdon Va 7th September 1811.
          
		  
		  
		  
		  Without a personal acquaintance I beg leave to ask of you an answer to the following enquiries. 
		  
		  
		   
		   In October 1780 a volunteer expedition was fitted out from the County of Washington under the command of Colonel William Campbell, which with extraordinary promptitude marched to the State of South Carolina and in conjunction with other militia from the Carolinas defeated and made prisoners, the forces under Colonel Furguson posted on the hights of Kings-mountain. The signal advantages which resulted to the American cause from this achievement are well known to you, and
			 will always be remembered with the most lively
			 emotions by the Southern people.
          
		  
		  
		   
		  In a notice of the Council of May last which has appeared for some time in the different Newspapers I observe that it was the intention of Virginia to grant a bounty in Lands to her Officers and Soldiers on the Continental and State establishments; to those who were employed in the marine service of the Commonwealth and “to those meritorious persons to whom special donations of Land were intended to have been made.”
          Your knowledge of the transactions of those times will enable you to say who those meritorious persons were. 
		   Was it not intended to include such as had rendered essential services to the country, and 
                  
                  
                  were not on the continental or State establishments or in the marine service; and were not the volunteers of Kings-mountain of this description?
          
                  
                  
                  
		  
		  I have been informed that Colonel Campbell for those extraordinary services received a military warrant of 5.000 acres, but no application has yet been made by the soldiers or any other of the Officers, some of whom acted a most
			 distinguished part, particularly the Edmistons three of whom fell. The Virginia Legislature at their Session immediately afterwards acknowledged the services of the militia on this occasion, in the most grateful manner.
          Excuse the liberty I have taken and beleive to be With the highest esteem Your Obt servt
                  David Campbell
        